Citation Nr: 1124429	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed as due to asbestos exposure.

2.  Entitlement to an initial compensable rating for right eye cataract with history of chorioretinitis.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1957 to September 1960.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Because the claim for a higher initial rating for right eye cataract with history of chorioretinitis on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to asbestos during service from being in buildings and barracks at Fort Jackson, South Carolina, Fort Gordon, Georgia, Fort Bragg, North Carolina, locations in Germany and aboard ship traveling to and from Germany, and in Fort Dix, New Jersey.  He contends his asbestos exposure was from steam heat, floor tiles, and steam pipes wrapped with asbestos aboard ship.  The Veteran's DD214 reflects that his military occupational specialty in service was light weapons infantry.  

He indicates that he never smoked, but was exposed to other people's smoke during service and after.  Post service, the Veteran worked as a welder for thirty-seven years. 

In an August 2008 rating decision, the RO denied the Veteran's claim for asbestosis due to asbestos exposure on the basis that there was no definitive diagnosis of asbestosis.  The RO noted that an April 1997 chest x-ray report from Huntington Internal Medicine showed an impression of subtle increase in pulmonary interstitial markings suggest fibrosis in the Veteran with a history of asbestosis.  

A March 1998 letter from J. O. Mullen, M.D. indicates that the Veteran is receiving disability, in part for asbestosis.  However, there is no clear medical evidence confirming this diagnosis and no records showing what type of disability the Veteran's is receiving for his claimed asbestosis.  Hence, the Board finds that a remand is warranted to afford the Veteran an opportunity to identify what type of disability he is receiving (i.e. Social Security Administration, State, or other provider disability benefits), and authorize the RO, as necessary, to obtain the award letter and medical records associated with the award of disability benefits.  In addition, the Veteran should be requested to submit or identify any additional medical evidence showing that he has been diagnosed with asbestosis, and its relationship to his military service.  Attempts to obtain these records should be undertaken.

The addition of new medical records may trigger the need for a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  IF, and only if, additional records added to the file reveal either a diagnosis of asbestosis, or other appropriate findings, or if a positive nexus opinion, or other such evidence that may relate a current lung or respiratory disorder to the Veteran's military service, then the RO/AMC should arrange for the Veteran to have an appropriate VA examination.

With regard to the Veteran's claim for a higher initial rating for right eye cataract with history of chorioretinitis, the Veteran contends that he has been denied employment due to the fact that he was unable to pass eye examinations due to his service-connected right eye disability.  The Board finds that a remand is warranted to afford the Veteran an opportunity to submit employment records showing that he was denied employment due to his service-connected right eye disability.  

In addition, the Board finds that to ensure that the record reflects the current severity of the Veteran's service-connected right eye cataract with history of chorioretinitis on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Furthermore, given the Veteran's contentions that he was denied employment because of his service-connected right eye cataract with history of chorioretinitis; on remand, the RO should also adjudicate whether this claim for a higher initial rating meets the criteria for submission for extra- schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Accordingly, these matters are REMANDED for the following actions:

1.  Contact the service department, or other appropriate authority.  Provide them with copies of all of the Veterans service personnel records and request that they verify whether the Veteran's duties during service would have or could have, potentially exposed him to asbestos.

2.  The RO/AMC should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the Veteran should identify who awarded him disability benefits for asbestosis, as referenced above,  (i.e. Social Security Administration the State, or other provider, disability benefits).  He should provide the RO/AMC with authorization to obtain the award letter and medical records associated with the award of disability benefits, as needed.  Additionally, the Veteran should be requested to submit or identify any additional medical evidence showing that he has been diagnosed with asbestosis, and its relationship to his military service.  If it is indicated that he wants the VA to obtain the records, appropriate release forms should be provided as needed.  The claims folder should document the attempts made to obtain the records.

The Veteran should also be requested to submit or identify employment records showing that he was denied employment due to his service-connected right eye disability.  Again, if the VA is to obtain the records appropriate releases should be provided and the claims file should contain documentation of the attempts made.

3.  Then, if, and only if, additional records show a diagnosis of asbestosis or similar findings, or some potentially positive nexus opinion or some such other evidence that may relate a current lung or respiratory disorder to the Veteran's period of military service, the RO/AMC should schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to ascertain the nature and likely etiology of such lung or respiratory disease.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify any and all diagnoses involving the lungs and respiratory system.  The VA examiner should then determine whether the Veteran has a currently diagnosed respiratory disease that is at least as likely as not (50 percent or greater probability) related to service, including any asbestos exposure.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

4.  The RO/AMC should arrange for the Veteran to undergo a VA eye examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected right eye cataract with history of chorioretinitis.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

Lastly, the examiner should comment upon the impact of the Veteran's service- connected right eye disability on his employability.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  In addition, the RO/AMC must discuss whether "staged" ratings are warranted pursuant to Fenderson, cited to above, and specifically consider whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) have been met. 

6 . If any benefit sought on appeal remains denied, the Veteran should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


